EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 6/15/2022, no claims were/remain cancelled; claims1, 4, 7-11, 15-16 were amended; no claims was/were added. As a result, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: On page 8 of Remarks filed on 6/15/2022, applicant argues that “Ingrassia Jr.discloses in FIGS. 5A to 5D and paragraphs [0061]-[0069] views of screen shots of the electronic device 500 in different security profile settings. In other words, the operating system of the electronic device 500 has been executed. Otherwise, the security profile options could not be shown on the display of the electronic device 500 and selectable by the user. Further, any function, e.g., user authentication, should be performed successfully under the environment of the operating system. As a result, Ingrassia Jr. does not disclose or teach the feature of limiting access of the user to the electronic device 500 before/without execution of the operating system. As a result, Ingrassia Jr. fails to disclose or teach of the feature of amended Claim 1 as to “detecting, by a monitoring entity of the user device without involvement of any device external to the user device, whether the user device is located within a restricted zone in response to the user device being powered on and before an operating system of the user device is executed.” Similarly, Ingrassia Jr. fails to disclose the feature of amended Claim 16 as to “detecting, without involvement of any device external to the user device, whether the user device is located within a restricted zone in response to the user device being powered on and before an operating system”. The examiner finds the argument persuasive.
Prior arts of record and further search does not explicitly teach “detecting, by a monitoring entity of the user device without involvement of any device external to the user device, whether the user device is located within the restricted zone in response to the user device being powered on and before an operating system of the user device is executed” in claims 1, 11, and 16, respectively, in view of all other limitations of claims 1, 11, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497